Citation Nr: 1105235	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for Bright's 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from January 1962 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

This case was previously before the Board and remanded in June 
2007 and January 2008.  The Board finds that the RO substantially 
complied with the mandates of the Board remands and will proceed 
to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002). 

The Board notes that in a June 2005 statement submitted in 
support of his appeal, the appellant stated that his blood 
pressure had elevated to the point where his physician had urged 
him to begin treatment.  An April 2010 VA examination report 
indicated that the appellant had hypertension, which was at least 
as likely as not caused by or the result of his service-connected 
kidney disease.  The Board construes the appellant's June 2005 
statement as a claim for entitlement to service connection for 
hypertension, as secondary to his service-connected Bright's 
disease, and refers the issue to the Regional Office for 
adjudication.   

The issue of entitlement to service connection for 
hypertension, as secondary to service-connected Bright's 
disease has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  




FINDING OF FACT

The appellant's service-connected Bright's disease has manifested 
as glomerulonephritis with a glomerular filtration rate (GFR) in 
the 50s; with no albuminuria, edema, nor definite decrease in 
kidney function; and hypertension with diastolic pressure of less 
than 120.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
Bright's disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.115a, 4.115b, Diagnostic Code 7502 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

In VA correspondence to the appellant dated in February 2003 and 
August 2003 the appellant was informed of what evidence was 
required to substantiate the claim 


and of his and VA's respective duties for obtaining evidence.  In 
addition, in correspondence dated in July 2007 the appellant was 
informed of the criteria for establishment of a disability rating 
and an effective date.  In Pelegrini v. Principi, the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable agency of original 
jurisdiction decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Although the July 2007 letter was not sent prior to 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided adequate 
notice, he was provided time to respond with additional argument 
and evidence and the claim was readjudicated and a supplemental 
statement of the case was provided to the appellant in August 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board observes the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice 
requirements in an increased rating case.  However, this case was 
overturned in part by the Federal Circuit.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  Hence, it need 
not be further discussed in this decision.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant submitted a VA Form 21-4142 for records from Dr. J.R., 
who had treated him for various urological problems.  The AMC 
sent a letter requesting records from Dr. J.R. in September 2008.  
Treatment records from Dr. J.R. dated in June 2006, June 2007 and 
June 2008 are of record, and contain reported clinical histories 
and physical examination findings.  In a June 2005 statement 
submitted with his substantive appeal, the appellant stated that 
he would be eligible for retirement Social Security 
Administration benefits in October 2005.  As the appellant 
indicated that the Social Security Administration (SSA) benefits 
would be retirement benefits, and not related to his disability, 
the Board finds that the SSA benefits records do not 


need to be requested.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
September 2003, July 2007, and April 2010.  The appellant has not 
reported receiving any recent treatment specifically for this 
condition, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
April 2010 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examinations in this case are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Applicable Criteria

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.1 (2009).  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is 
appealing the rating for an already established service-connected 
condition, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7502, chronic nephritis is rated as renal 
dysfunction.  Under 38 C.F.R. § 4.115a, a 30 percent evaluation 
for renal dysfunction is warranted if there is albumin constant 
or recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  A 60 percent evaluation is 
warranted for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.

Diagnostic Code 7101 provides a 10 percent evaluation for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation is warranted for diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more.  A 40 
percent evaluation is warranted for diastolic pressure 
predominantly 120 or more.

The appellant's claim for an increased evaluation was received on 
January 14, 2003.  As such, the rating period on appeal is from 
January 13, 2002.  38 C.F.R. § 3.400(o)(2) (2009).

III. Analysis

A June 1964 rating decision granted service connection for 
Bright's disease with an initial evaluation of 30 percent, from 
April 3, 1964.  The appellant contends that his condition has 
worsened and he is entitled to an evaluation in excess of 30 
percent.  For the reasons that follow, the Board concludes that 
an evaluation in excess of 30 percent is not warranted.

A September 2003 VA examination report reflects that the 
appellant's urinalysis was negative, with no evidence of blood or 
protein.  The appellant's blood pressure sitting was 130/90 mmHg, 
his blood pressure while standing was 138/94 mmHg and his supine 
blood pressure was 130/94 mmHg.  The VA examiner noted that the 
appellant had Bright's disease by remote history, which was never 
treated.  The report notes that currently, there was no evidence 
of nephropathy, and he was asymptomatic.  

In his December 2004 notice of disagreement, the appellant stated 
that as far as he knew, there had never been a urine test from 
him in the past 40 years that did not show positive for 
albumin/protein.  He noted that he had generally been symptomatic 
with constant albuminuria and some edema, especially in the feet.  
Private treatment records from September 2004 indicate that a 
urine test was negative for protein.  A handwritten note on a 
September 2004 private treatment record indicates the appellant 
had blood pressure of 145/94 in September 2004 and 140/90 in 
November 2004.  

In a June 2005 statement, the appellant stated that he had 
persistent albuminuria.  He stated that edema was present in his 
feet periodically, lasting for months and then receding.  He also 
reported that his blood pressure had been elevating to the point 
where his physician urged him to begin treatment.    

A July 2007 VA examination report reflects that the appellant had 
blood pressure of 126/84, 124/82, and 124/82 mmHG.  He had no 
puffiness of the face.  The examiner found that the appellant had 
a diagnosis of mild renal insufficiencies that was at least as 
likely as not related to service-connected Bright's disease.  The 
report noted that the appellant's available laboratory reports 
did not reveal urine proteinuria.  A July 2007 private urinalysis 
was negative for protein.

An August 2007 kidney ultrasound indicated that the kidney had 
poorly differentiated corticomedullary junction consistent  with 
medical renal disease bilaterally.  A January 2008 VA treatment 
record noted that a microalbumin check showed he went from 2.4 to 
1.5 after discontinuing lisinopril.     

An April 2010 VA examination report indicated that the appellant 
had glomerulononephritis.  The examiner noted that the appellant 
developed acute glomerulonephritis with hematuria and proteinuria 
more than forty years ago.  The examiner noted the appellant's 
glomerular filtration rate (GFR) had remained fairly steady in 
the 50s and that there has been a slow improvement in 
proteinuria.  The report noted that the only specific treatment 
for glomerulonephritis was lisinopril, which seemed to help 
proteinuria, but reduced GFR and was discontinued.  The appellant 
reported mild fatigue.  The bladder exam was normal.  There was 
no peripheral edema.  A urine analysis was normal.  The test 
result indicated the appellant had microalbumin of 4.1.  The 
appellant had blood pressure of 128/84 mmHG.  The examiner found 
that it was at least as likely as not that the appellant had 
hypertension as a result of his service-connected kidney disease.  
The examiner also noted that the appellant's hypertension was not 
severe, and that continuous medication was not required for 
control of hypertension.    

As noted above, the next-higher evaluation of 60 percent is 
warranted if the appellant has renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  Although the appellant asserted in his 
June 2005 substantive appeal that he had persistent albuminuria, 
the September 2003, July 2007, and April 2010 VA examination 
reports indicated the appellant's urinalysis results were normal.  
Similarly, none of the appellant's VA treatment records, 
including records from September 2003 through May 2010, indicate 
the appellant had abnormal urinalysis results.  Therefore, the 
objective medical evidence did not indicate that the appellant 
had constant albuminuria.  Additionally, a March 2003 VA 
treatment record indicated the appellant did not have pedal or 
tibial edema, and the April 2010 VA examination report indicated 
that there was no peripheral edema.  The July 2007 VA examination 
report noted that the appellant had no swelling of the legs or 
puffiness of the face.  In his December 2004 notice of 
disagreement and June 2005, the appellant stated that he had 
edema.  The appellant is competent to report symptoms of a 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  However, the Board finds that albuminuria and edema 
are not, in the Board's opinion, disorders which are susceptible 
to a lay diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  As the appellant's statements that he had 
constant albuminuria and edema are not supported by the evidence 
of record and the appellant is not competent to diagnose 
albuminuria or edema, the Board finds the statements to be less 
than credible.  Further, the Board notes that in an October 2007 
statement, the appellant stated that it appeared he did not 
currently have albumin in his urine.  Consequently, the Board 
finds that the evidence does not support a finding that the 
appellant had constant albuminuria with some edema.  

In addition, the medical evidence of record did not indicate 
there was a definite decrease in kidney function due to the 
appellant's service-connected kidney disability.  The September 
2003 VA examination report indicated that the appellant's 
Bright's disease was never treated and it was asymptomatic.  The 
July 2007 VA examiner found the appellant had mild renal 
insufficiency.  The April 2010 VA examination report indicated 
that the appellant had glomerulonephritis which has improved 
since onset.  Although the April 2010 VA examination report noted 
that the appellant's GFR had remained fairly steady in the 50s, 
the VA examiner noted that there had been a slow improvement in 
proteinuria and usually there were few red blood cells.  The 
report noted that the only specific treatment for the disability 
was lisinopril which seemed to help proteinuria, but reduced GFR 
and was discontinued.  The report noted that the appellant was 
not currently being treated for the disability.  Additionally, 
the appellant's VA treatment records do not indicate that he has 
been treated for a definite decrease in kidney function.  
Although the August 2007 kidney ultrasound indicated the 
appellant had medical renal disease bilaterally, there was no 
indication that the appellant had a definite decrease in kidney 
function as a result.  Consequently, the Board finds that the 
evidence does not support a finding of definite decrease in 
kidney function.

Finally, although the April 2010 VA examination report indicated 
that the appellant has hypertension that is related to his 
service-connected kidney disability, it is not severe enough to 
warrant at least a 40 percent disabling rating under Diagnostic 
Code 7101.  As noted above, a 40 percent evaluation for 
hypertension under Diagnostic Code 7101 requires diastolic 
pressure of 120 or more.  In the September 2003 VA examination, 
the appellant had sitting blood pressure of 130/90 mmHg, his 
blood pressure while standing was 138/94 mmHg and his supine 
blood pressure was 130/94 mmHg.  A handwritten note on the 
September 2004 private treatment record indicated the appellant 
had blood pressure of 145/94 in September 2004 and 140/90 in 
November 2004.  The July 2007 VA examination report indicated 
that the appellant had blood pressure of 126/84, 124/82, and 
124/82 mmHg. A January 2008 VA treatment record reflects that the 
appellant had blood pressure of 121/85.  A July 2009 VA treatment 
record indicated the appellant had blood pressure of 127/79.  The 
April 2010 VA examination report indicated the appellant had 
blood pressure of 128/84 mmHg.  None of the private or VA 
treatment records indicates that the appellant had diastolic 
pressure of 120 or more during the period on appeal.

The evidence does not support a finding that the appellant is 
entitled to the next-higher evaluation of 60 percent under 
Diagnostic Code 7502.  As discussed above, the evidence does not 
indicate that the appellant had constant albuminuria with some 
edema; or, definite decrease in kidney function; or, hypertension 
at least 40 percent disabling under Diagnostic Code 7101.  The 
appellant is competent to report the symptoms he experiences, and 
the Board finds him credible in this regard, except where in 
contrast to objective clinical findings.  The reported symptoms 
are consistent with the assigned schedular evaluation.  
Consequently, the Board finds that the appellant is not entitled 
to a higher evaluation under 38 C.F.R. § 4.115a for renal 
dysfunction.

The Board has also considered whether any other potentially 
applicable Diagnostic Codes.  Although the appellant reported 
urinary problems, the April 2010 VA examiner found that the 
appellant had mild urinary symptoms which were related to surgery 
for prostate cancer, and were in no way due to his kidney 
disease.  Therefore a higher evaluation is not warranted for 
urinary symptoms.  The April 2010 VA examination report also 
noted that the appellant had erectile dysfunction, and that the 
most likely etiology of the condition was his prostate surgery.  
Therefore, the appellant is not entitled to a separate evaluation 
for erectile dysfunction.

The April 2010 examiner noted that the appellant had suffered 
from gout in the MTP joints intermittently for years.  The 
examiner noted that about 15 years ago he started allopurinol and 
had been free of gout since then.  The examiner opined that gout 
was most likely caused by or a result of service-connected kidney 
disease.  A May 2010 rating decision granted service connection 
for gout with an initial noncompensable evaluation.  Therefore, 
the Board does not have jurisdiction to address the issue.

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of 'exceptional or unusual' 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  However, 
the appellant has claimed that his service-connected kidney 
disability has affected his employment.  See June 2005 statement.  

Initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Under the approach prescribed by 
VA, if the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).  The schedular evaluation for the 
appellant's kidney disability is not inadequate.  Although the 
appellant has claimed that his disability affected his 
employment, he has not reported significant treatment, 
hospitalization or symptoms unaccounted for by the ratings 
schedule.  As a result, it does not appear that the appellant has 
an "exceptional or unusual" disability.  He does not have any 
symptoms from his service-connected disorder that are unusual or 
are different from those contemplated by the schedular criteria.  
Therefore, the available schedular evaluations for that service-
connected disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 22 
Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, 
however, TDIU consideration is not warranted.  In a June 2005 
statement, the appellant indicated that he was unemployed and 
that his service-connected disability had affected his 
employment.  However, he indicated that he had lost his most 
recent job due to a facility closing, not due to his service-
connected disability.  Thus, the Board finds TDIU consideration 
is not warranted.

Based on the foregoing, the 30 percent evaluation assigned for 
Bright's disease is appropriate and there is no basis for an 
increased evaluation.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49, 54-56 (1990).




ORDER

Entitlement to an evaluation in excess of 30 percent for Bright's 
disease is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


